DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed March 16th, 2021 has been entered.  Claims 1, 5 – 8 are currently examined.. Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups 2 to 4, there being no allowable generic or linking claim.  

Specification
The use of the terms Dowfax 3B2 and Darex AEA at page 15, lines 11-12 and page 16, lines 12-13, and Aquatac XR4343, Aquatac XR4316, Aquatac XR4324, DC 84, DLP 212, DLP 2141 and Surfonyl 2502 in Table 1, which are trade name(s) or mark(s) used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Stridh et al. (U.S. Pat. No. 6,022,407) (hereinafter referred to as “Stridh”) in view of Hedberg et al. (U.S. Pat. No. 4,895,598) (hereinafter referred to as “Hedberg”).

Regarding claim 1,  Stridh discloses a pumpable aqueous concrete mixture (see Stridh at C1 L57 teaching a pumpable, aqueous concrete mixture)
having an air pore volume of 10-85 volume-% (see Stridh at C1 L58 teaching an air pore volume of 10-85 %), comprising: 
a hydrophobic resin at least partially soluble in the 10concrete mixture (see Stridh at C2 L39-40 and C3 L5-6 teaching that an aqueous concrete mixture can contain a hydrophobising 
the concrete mixture having more than 210 grams of the hydrophobic resin per cubic meter of the concrete mixture and up to 840 grams of the hydrophobic resin per cubic meter of the concrete mixture (see Stridh at C2 L39-43 teaching that the resin is usually 2-40, preferably 5-30% by weight of the total amount of cement. However, the units used in Stridh are different from the claimed limitation, so the Examiner looked at the specific embodiments. See Stridh at Tables 1 and 2 in C6-C7, teaching Test 9 consisting of 163 kg water and 214 kg cement, 0.53 kg Aquatac 6085-B1 resin having a dry density of 306 kg/m3). Using dimensional analysis, the hydrophobic resin content is 430 grams per cubic meter of concrete mixture, as shown below.
Mass of concrete mixture = mass of water + mass of cement
377 kg = 163 kg + 214 kg
Dry cement, m3 = mass of concrete mixture / dry cement density
1.232 m3 = 377 kg (m3/306 kg)
Resin, kg per cement used, m3 = mass of resin used kg / dry cement m3
0.430 kg/m3 = 0.53 kg/1.232 m3
The value above is equal to 430 grams per cubic meter after converting the unit kg to g, which meets the claimed limitation.


Hedberg discloses process steps for producing stable and extremely light-weight aggregate concrete of density 650-1,300 kg/m3 (see Hedberg at C4 L68 to C5 L1-2).  Hedberg teaches a first type of small microparticles having a diameter of 0.1-1.0µm (see Hedberg at C5 L65-66), and the polymer particles may consist of homopolymers or copolymers with hydrophobic as well as hydrophilic groups, preferably hydrophobic (see Hedberg at C5 L68 to C6 L3-4), also it is preferable that the polymer particles should be stable among themselves and that they can be mixed and stored in the state of one single dispersion (see Hedberg at C5 L61-64), which taken to meet the claimed dispersible hydrophobic resin having a mean particle size in a range of 0.4-0.6 micrometer and the mean particle size referring to an average size of resin particles before addition to 15the concrete mixture. The diameter of the particles overlap with the claim limitations here. Thus, it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05).
Hedberg teaches that the hydrophobic properties and limited permeability of the microparticles positively influence the durability of the concrete (see Hedberg at C6 L8-10). Hedberg further teaches that the diameter size is adapted to stabilize the air voids at the surfaces thereof by adsorption at the water/air interfaces (see Hedberg at C5 LL23-25).
As such, one of ordinary skill in the art would recognize that both Stridh and Hedberg teaching the field of concrete and hydrophobic resins are added to the concrete.  Hedberg teaches adding a preferably hydrophobic microparticles to the cement having a diameter of 0.1-1.0µm to positively influence the durability of the concrete and the diameter size is adapted to stabilize the air voids at the surfaces thereof by adsorption at the water/air interfaces.









Regarding claim 5, Stridh as modified by Hedberg teaches the limitations as applied to claim 1 above, and Stridh further teaches that the water to cement weight ratio in the 5concrete mixture is in the range of 0.40 to 0.80 (see Stridh at claims 1 and 8 teaching that the water to cement weight ratio in the concrete mixture is in the range of 0.40 to 0.80).

Regarding claim 6, Stridh as modified by Hedberg teaches the limitations as applied to claim 1 above, and Stridh further teaches the air pore volume is in the range of 18-75 volume-% (see Stridh at C1 L54 teaching an air pore volume preferably from 20 to 85%). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05).

Regarding claim 7, Stridh as modified by Hedberg teaches the limitations as applied to claim 1 above, and Stridh further teaches concrete mixture comprises:
100 parts by weight of cement (see Stridh at C2 L59 teaching 100 parts by weight of cement),
35-80 parts by weight of water (see Stridh at C2 L60 teaching 35-80 parts by weight of water),
150-500 parts by weight of an aggregate material (see Stridh at C2 L63-65 teaching the amount of aggregate is determined by the density required for the cast concrete and usually is 
0.210-0.840 kilogram of the hydrophobic resin per cubic meter of concrete mixture (see rejection for claim 1 above. 430 g per m3 converts to 0.430 kg per m3 of the concrete mixture), and 
0.005-1 parts by weight of an anionic surface-active compound (see Stridh at C2 L61-62 teaching 0.005-1 parts by weight of an anionic surface-active compound).

Regarding claim 8, Stridh as modified by Hedberg teaches the limitations as applied to claim 1 above, and Stridh further teaches a concrete having a density of 250-2200 kilograms/cubic meter and an air pore volume in theRF ATTORNEY REF. NO. 678.1638USN 3/15/21 - 4 - range of 15-90 volume-%, wherein the concrete is obtained by curing a concrete mixture according to claim 1 (see Stridh at C1 L53-56 teaching a concrete having a density of 250-2200 kg/m3 and an air pore volume of 10-85 volume percent, and claim 1 above).  For the air pore volume in theRF ATTORNEY REF. NO. 678.1638USN 3/15/21 - 4 – range, it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05).

Response to Arguments


Applicant's arguments filed March 16th, 2021 have been fully considered but they are not persuasive. 
Applicant’s traversal is on the grounds that:
	i) claimed particle range of hydrophobic resin is critical for the function of the claimed concrete mixture (examples 1 and 2, pages 9 and 10),	

iii) claims 5 – 8 are submitted to be allowable because they depend upon the allowable base claim 1.

The Examiner acknowledges the arguments and respectfully disagrees for at least the following reasons:
i) the Specification at pages 9 – 10, bridging paragraph asserts an advantage of a particle size in the range of 0.4 to 0.6 microns but when considering the specification as a whole this assertion is insufficient to demonstrate the criticality of the range because the applicant did not compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. (See MPEP § 716.02(d) and 2144.05.III.A).
Furthermore, when looking at Table 1 in the Specification, only the resin with the Tradename Aquatac is given the average particle size.  The average particle size of the other resins namely: DC 84, DLP 212, DLP 2141 and Surfonyl 2502 are not given.  In addition, Aquatac XR4343 is reported to have the exact 0.5 µm value, while Aquatac XR4316 and XR4324 are reported to have <0.5 µm value.  Thus, there is no demonstration of the criticality of the particle size in the range of 0.4 to 0.6 microns because the only comparison shown are the particle sizes 0.5 µm and <0.5 µm.  There are no comparison between resin average particle size below 0.4 µm, in the range 0.4 to 0.6 µm and above 0.6 µm.
In addition, the first row/trial of Aquatac XR4343, with the 0.5 micrometer particle size and all rows/trials for Aquatac XR 4316 and XR4324 with <0.5 µm failed the test, which again does not support the criticality of the claimed particle size range because all the reported average particle size for these trials overlap with the range of 0.4 to 0.6 microns.

ii) the new grounds of rejection above outlines the reason for combining Stridh and Hedberg and showed that the amount of the hydrophobic resin met the claimed range.  In addition, Table 1, page 16 of the Specification does not disclose that the resin should be present in an amount of more than 210 grams and up to 810 grams resin per cubic meter.  Table 1 includes an Amount column that reports the amounts of the resin added in grams (g) as the unit, but does not report the unit, grams resin per cubic meter (g/m3).  Thus, Table 1 does not demonstrate the criticality of the amount of more than 210 grams and up to 810 grams resin per cubic meter.  In addition, there are no comparison between the resin amount below 210 g/m3, in the range of more than 210 g/m3 and up to 810 g/m3 and above 810 g/m3. (See MPEP § 716.02(d) and 2144.05.III.A).
Applicant’s representative notes that in Table 1, the amount of resin was added to a 40-litre laboratory mixer, thus, the amount of resin in the unit kilogram resin per cubic meter is obtained by dividing the value in the amount column by 40 (see Applicant’s arguments at page 4, 3rd paragraph).  In Table 1, second row of Aquatac XR4343 with a pass result, if we divide 16.8 g by 40 L (16.8 g/40 L), the answer is 0.42 g/L or 0.42 g/m3, which is outside of the claimed range 210 grams and up to 810 grams resin per cubic meter.  Thus, the amounts reported in Table 1 fails to show the criticality of the claimed amount of more than 210 grams and up to 810 grams resin per cubic meter.  
Additionally, the Applicant has not established a persuasive reasoning or other showing that would demonstrate that the art would not embody the improved hydrophobic and 

	iii) claim 1 is not allowable as outlined above, and thus claims 5 – 8 are not allowable.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039.  The examiner can normally be reached on M-F 7am-3pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.G.U./Examiner, Art Unit 1731                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731